     Case 1:19-cv-00055-NONE-EPG Document 92 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   PETER BURCHETT,                                  Case No. 1:19-cv-00055-NONE-EPG (PC)

13                       Plaintiff,                   ORDER RE: PLAINTIFF’S NOTICE OF
                                                      DEFENDANT’S FAILURE TO RESPOND BY
14          v.                                        NORMAL FEDERAL RULES OF CIVIL
                                                      PROCEDURE AND WARNING PLAINTIFF
15   JANE DOE, et al.,                                THAT HE MAY BE SUBJECT TO
                                                      SANCTIONS OR AN AWARD OF COSTS IF
                                                      HE CONTINUES TO MAKE FILINGS THAT
16                       Defendants.                  ARE UNWARRANTED, UNREASONABLE,
                                                      AND NOT SUBSTANTIALLY JUSTIFIED
17
                                                      (ECF NO. 91)
18

19

20
            Peter Burchett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
21
     this civil rights action filed pursuant to 42 U.S.C. § 1983.
22
            On July 27, 2020, Plaintiff filed a notice containing “proof” that Defendant failed to
23
     respond according to the Federal Rules of Civil Procedure. (ECF No. 91). Plaintiff appears to
24
     allege that Defendant did not properly respond to his discovery requests. Plaintiff seeks “court
25
     action” and judgment against Defendant(s).
26
            In his filing, Plaintiff refers to his filings at ECF Nos. 67-69 to show that Defendant did
27
     not properly respond to his discovery requests. However, as the Court informed Plaintiff when
28
                                                       1
     Case 1:19-cv-00055-NONE-EPG Document 92 Filed 07/28/20 Page 2 of 2

 1   ruling on these filings, “the Court has not yet opened discovery.” (ECF No. 70, p. 2). Thus,

 2   Defendant had no obligation to respond to Plaintiff’s discovery requests. Therefore, Plaintiff’s

 3   request for discovery sanctions will be denied.

 4          Plaintiff has already made numerous filings in this case that are unwarranted,

 5   unreasonable, and not substantially justified. Plaintiff is warned that if he continues to make such

 6   filings, he may be subject to sanctions or an award of costs. See, e.g., Fed. R. Civ. P. 11(c), 16(f),

 7   26(g), & 37.

 8          Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s request for

 9   discovery sanctions is DENIED.

10
     IT IS SO ORDERED.
11

12      Dated:      July 28, 2020                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
